Citation Nr: 0525617	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-07 065A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida





THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from December 30, 2000, to January 
1, 2001. 





ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Medical Center in Miami, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record reflects that in April 2003 the 
veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, requesting a Board hearing.  Although records show a 
hearing was scheduled for March 14, 2005, in correspondence 
received by VA on March 7, 2005, one week before the hearing, 
the veteran requested that his hearing be re-scheduled at a 
later date.  It is a basic principle of veterans' law that 
the Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2004), a 
hearing on appeal before the Board will be granted if a 
claimant expresses a desire to appear in person.  In this 
case, the veteran clearly asked for a postponement long 
before the scheduled date of the hearing. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Cent in Washington, D.C., for the following:  

The veteran should be scheduled for 
hearing to be conducted by the next 
Veterans Law Judge traveling to the RO.  
The RO should notify the veteran of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

